Citation Nr: 0824505	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-32 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $1,559.20, to include whether the 
overpayment was properly created.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the Sioux 
Falls, South Dakota, Regional Office (RO), which terminated 
the veteran's pension benefits effective April 5, 2005, based 
on incarceration, as well as a December 2005 decision of the 
RO's Committee on Waivers and Compromises (Committee) which 
denied a waiver of the recovery of an overpayment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2003, the veteran completed a VA Form 21-22, 
Appointment of Veteran's Service Organization as Claimant's 
Representative, and indicated that he was represented by 
AMVETS.  He revoked that Power of Attorney (POA) appointment 
in favor of Mr. Rick Little of the Bill Smith Homeless 
Veterans Project.  The veteran has recently changed 
representation again, via a new VA Form 21-22, in which he 
appointed the American Legion as his representative in August 
2006.  The American Legion submitted correspondence and 
requested that the case be remanded back to the Sioux Falls 
RO so that proper notification/information could be sent to 
the current representative (The American Legion) regarding 
this claim as prior correspondence, including that sent after 
acknowledgment of the August 2006 VA Form 21-22 such as the 
Statement of the Case had been incorrectly sent to the 
veteran's prior agent.  

The Board finds that the claims file should be sent to the 
Sioux Falls RO.  The RO should provide the local American 
Legion representative copies of the RO and Committee 
September 2005 and December 2005 decisions as well as the 
statements of the case and all other pertinent 
correspondence.  In addition, the claims file should be made 
available to review, if requested.  The representative should 
be provided an opportunity to complete a VA Form 646 or the 
equivalent and to provide evidence and argument on the 
veteran's behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be sent to the 
Sioux Falls RO.  The RO should provide 
the local American Legion representative 
copies of the RO and Committee September 
2005 and December 2005 decisions as well 
as the statements of the case and all 
other pertinent correspondence.  In 
addition, the claims file should be made 
available to review, if requested.  The 
representative should be provided an 
opportunity to complete a VA Form 646 or 
the equivalent and to provide evidence 
and argument on the veteran's behalf.

2.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

